 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Pierre Devlin                                               Case No.: 2:21-cv-01266-JAD-DJA

 4            Petitioner

 5            v.                                                    Order Dismissing Action

 6 W. Hutchings, et al.,                                                    ECF No. 1

 7            Respondents

 8            This is a petition for a writ of habeas corpus by Pierre Devlin, who is incarcerated at the

 9 Southern Desert Correctional Center in Indian Springs, Nevada. Devlin submitted his habeas

10 petition 1 for filing on July 2, 2021. He did not pay the $5 filing fee, and he did not submit an

11 application to proceed in forma pauperis. As a result, I dismiss this case without prejudice to

12 Devlin’s ability to initiate a new habeas corpus action in this court. If Devlin wishes to initiate a

13 habeas corpus action in this court, he must (1) submit a petition for writ of habeas corpus, and (2)

14 either (a) pay the filing fee ($5) or (b) submit a fully completed application to proceed in forma

15 pauperis on the required form.

16            IT IS THEREFORE ORDERED that this action is DISMISSED without prejudice, all

17 pending motions are denied, and the Clerk of the Court is directed to ENTER JUDGMENT

18 ACCORDINGLY and CLOSE THIS CASE. A certificate of appealability is DENIED

19 because jurists of reason would not find debatable whether the court is correct in dismissing this

20 action;

21            IT IS FURTHER ORDERED that the Clerk of the Court is directed to:

22

23
     1
         ECF No. 1-1.
 1            •   SEND the petitioner a copy of this order, a copy of his habeas petition (ECF No.

 2                1-1); two copies of the form for a petition for a writ of habeas corpus, two copies

 3                of the form for an application to proceed in forma pauperis for a prisoner, and any

 4                available instructions regarding form habeas petition and the form in forma

 5                pauperis application;

 6            •   ADD Aaron D. Ford, Attorney General of the State of Nevada, to the docket for

 7                this case, as counsel for the Respondents; and

 8            •   SERVE the Respondents with a copy of the habeas petition (ECF No. 1-1) and a

 9                copy of this order. Respondents need take no action with respect to this case.

10 Dated: July 6, 2021.

11
                                                        U.S. District Judge Jennifer A. Dorsey
12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
